Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the
purpose of establishing the defense of
res judicata, collateral estoppel, or the
law of the case.

ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

GREGORY L. CALDWELL                              GREGORY F. ZOELLER
Noblesville, Indiana                             Attorney General of Indiana

                                                 KATHERINE MODESITT COOPER
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                               IN THE
                                                                               FILED
                                                                           Jan 05 2012, 9:10 am
                    COURT OF APPEALS OF INDIANA
                                                                                   CLERK
                                                                                 of the supreme court,
                                                                                 court of appeals and
                                                                                        tax court


CURTIS E. JONES,                                 )
                                                 )
       Appellant- Defendant,                     )
                                                 )
              vs.                                )      No. 29A02-1104-CR-414
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee- Plaintiff,                      )


                    APPEAL FROM THE HAMILTON CIRCUIT COURT
                            The Honorable Paul Felix, Judge
                             Cause No. 29C01-1006-FA-40




                                      January 5, 2012



               MEMORANDUM DECISION - NOT FOR PUBLICATION




ROBB, Chief Judge
                                 Case Summary and Issues

       Following a jury trial, Curtis E. Jones appeals his convictions of two counts of

child molesting, both Class A felonies, and two counts of incest, both Class B felonies.

Jones raises three issues for our review: 1) whether sufficient evidence supports his

convictions; 2) whether the trial court abused its discretion in sentencing him; and 3)

whether the sentence is inappropriate in light of the nature of his offenses and character.

Concluding the evidence is sufficient, the trial court did not abuse its discretion, and

Jones’s sentence is not inappropriate, we affirm.

                               Facts and Procedural History

       Jones and his ex-wife, D.A., were divorced in 2002. During their time together,

Jones and D.A. had four children, including two daughters, E.J., who is now nineteen

years old, and M.J., who is now twenty-one years old.           Between May 2000 and

September 2002, Jones had overnight parenting time with E.J. and M.J. on alternate

weekends, which generally took place at his mother’s home. During these overnight

stays, Jones shared a bed with his daughters, often tickling M.J. on her back, stomach,

and bottom. At trial, M.J. testified that on at least two separate occasions after Jones

tickled her, Jones placed his hand under M.J.’s underpants, rubbed her clitoris, and

inserted his finger into her vagina.

       Between September 2002 and sometime during the fall of 2003, Jones’s parenting

time with E.J. and M.J. occurred at his oldest son’s home. E.J. testified that on at least

five separate occasions while E.J. was in her bed, Jones massaged her back and bottom,

placed his hand between her legs, and inserted his finger into her vagina.


                                             2
       Sometime during 2005, Jones’s visitation with E.J. and M.J. ended. Four years

later, in 2009, E.J. told her mother about the earlier incidents between her and her father.

D.A. subsequently filed a complaint against Jones with the Indiana Department of Child

Services. At that point, the Noblesville Police Department began investigating. Once the

police became involved, M.J. told detectives about the inappropriate conduct her father

had displayed towards her.

       The State charged Jones with two counts of child molesting, both Class A felonies,

and two counts of incest, both Class B felonies. At the conclusion of a jury trial, the jury

found Jones guilty as charged on all counts. The trial court sentenced Jones to forty years

for each of the child molesting convictions, with thirty years executed and ten suspended,

and ordered these sentences to be served consecutively. The trial court further sentenced

Jones to ten years executed for each of the incest convictions, to be served concurrently

with each other and with the sentences for child molesting, for a total sentence of eighty

years with sixty years executed. Jones now appeals his convictions and sentence.

                              I. Sufficiency of the Evidence

                                 A. Standard of Review

       When reviewing the sufficiency of the evidence to support a criminal conviction,

we neither reweigh the evidence nor judge witnesses’ credibility. Wright v. State, 828

N.E.2d 904, 906 (Ind. 2005). Rather, we consider only the probative evidence and

reasonable inferences supporting the verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind.

2007). The uncorroborated testimony of one witness may be sufficient by itself to sustain

a conviction on appeal. Mathis v. State, 859 N.E.2d 1275, 1281 (Ind. Ct. App. 2007).

Therefore, we will affirm the conviction if the probative evidence and reasonable
                                             3
inferences drawn therefrom could have allowed a reasonable trier of fact to find all

elements of the crime proven beyond a reasonable doubt. McHenry v. State, 820 N.E.2d

124, 126 (Ind. 2005).

                        B. Evidence of Child Molesting and Incest

       To convict Jones of child molesting under Indiana Code section 35-42-4-3(a)(1),

the State must prove that Jones: (1) being at least twenty-one years of age; (2) performed

or submitted to sexual intercourse or deviate sexual conduct; (3) with a child under

fourteen years of age. Moreover, to convict Jones of incest under Indiana Code section

35-46-1-3(a), the State must prove that Jones: (1) being at least eighteen years of age; (2)

engaged in sexual intercourse or deviate sexual conduct; (3) with another person, who

Jones knew to be his biological child.

       For the purposes of both the child molesting and incest statutes, “deviate sexual

conduct,” is defined in relevant part by Indiana Code section 35-41-1-9(2) as an act

involving penetration of a person’s sex organ or anus by an object. In this case, the

“objects” at issue are Jones’s fingers. It is well-settled that a finger qualifies as an

“object” for the purposes of deviate sexual conduct. See Harwood v. State, 555 N.E.2d

513, 515 (Ind. Ct. App. 1990), summarily aff’d on this issue by 582 N.E.2d 359, 360

(Ind. 1991).

       Jones does not focus on how his conduct may fit in to the definition of deviate

sexual conduct; instead, he argues essentially that the testimonies of E.J. and M.J. alone

are not sufficient evidence by themselves to sustain his convictions for child molesting

and incest. He points to a variety of other types of evidence that were not presented to

the jury in this case, such as medical testimony or corroborating testimony from other
                                             4
witnesses. However, as the State correctly points out, the uncorroborated testimony of

one witness by itself may suffice to affirm a conviction on appeal. Mathis, 859 N.E.2d at

1281. Here, there is evidence in the record, including eyewitness testimony by the

victims themselves, supporting each count on which Jones was convicted. Jones, who

was born in May of 1960, is well over the age required by the statutes. Both E.J. and

M.J. testified that he inserted his finger into their vaginas, thereby committing deviate

sexual conduct. See Gasper v. State, 833 N.E.2d 1036, 1044 (Ind. Ct. App. 2005), trans.

denied. Finally, for the purposes of child molesting, at the time the incidents with his

daughters occurred, both E.J and M.J were under fourteen years of age. For the purposes

of incest, there is no question that Jones knew both E.J. and M.J. to be his biological

daughters.

          Jones’s argument regarding the evidence relied upon by the jury is nothing more

than an invitation to reweigh such evidence on appeal, which we will not do. See Wright,

828 N.E.2d at 906. As such, we conclude that the State presented sufficient evidence to

support Jones’s convictions on both counts of child molesting and on both counts of

incest.

                                          II. Abuse of Discretion1

                                          A. Standard of Review




          1
            Jones’s crimes were committed, at the latest, in 2003. A court must generally sentence a defendant under
the statute in effect at the time the offense was committed. White v. State, 849 N.E.2d 735, 741 (Ind. Ct. App.
2006), trans. denied. The advisory sentencing scheme, and the Anglemyer v. State formulation for reviewing
sentences imposed under it, did not take effect until April 25, 2005. Neither party has made that distinction in its
brief, however, and as Jones challenges only the identification of or failure to identify mitigating and aggravating
circumstances and not the balancing thereof, the distinction does not materially alter our review. See Anglemyer v.
State, 868 N.E.2d 482, 490-91 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218. We have therefore assessed Jones’s
abuse of discretion argument as set forth by the parties.
                                                         5
       A trial judge may, in his or her discretion, identify aggravating and mitigating

factors in imposing a particular sentence, but if any such factors are identified, the trial

judge must give a statement of the court’s reasoning for selecting the sentence that it

imposes. Anglemyer, 868 N.E.2d at 490; Ind. Code § 35-38-1-3. Assuming a trial court

imposes a sentence within the relevant statutory range, its decisions are reviewed only for

an abuse of discretion. Anglemyer, 868 N.E.2d at 490. An abuse of discretion occurs if

the decision is clearly against the logic and effect of the facts and circumstances before

the court, or the reasonable, probable, and actual deductions to be drawn therefrom. Id.

       With regard to aggravating and mitigating circumstances, one way a trial court

may abuse its discretion is by entering a sentencing statement which includes aggravating

and mitigating factors not supported by the record. Id. at 490-91. Alternatively, a trial

court may abuse its discretion if the aggravating and mitigating factors identified in the

trial court’s sentencing statement are improper as a matter of law. Id. at 491 In either

situation, remand for resentencing is the appropriate remedy if we are unable to say that

the trial court would have imposed the same sentence had it properly considered reasons

that are supported by the record. Id. Moreover, we no longer review the trial court’s

balancing of aggravating and mitigating circumstances. Id.

       The decision to impose consecutive sentences lies within the discretion of the trial

court, but the trial court must find at least one aggravating circumstance before imposing

consecutive sentences. Owens v. State, 916 N.E.2d 913, 917 (Ind. Ct. App. 2009). If the

trial court fails to articulate at least one aggravating circumstance upon the imposition of

consecutive sentences, we may find the trial court abused its discretion. Id.

                      B. Aggravating and Mitigating Circumstances
                                             6
         We begin our analysis by identifying the aggravating and mitigating circumstances

relied upon by the trial court at sentencing. The trial court relied on both Jones’s position

of trust with his daughters and his prior criminal history as aggravating circumstances to

support his enhanced and consecutive sentences.2 The trial court also identified as a

mitigating circumstance that Jones had been caring for his mother for many years.

         Jones first argues that the trial court abused its discretion in refusing to find as a

mitigating circumstance that his incarceration would result in undue hardship to his ill

mother. Although acknowledging that Jones had been taking care of his mother for some

time, the trial court specifically declined to find that his incarceration would cause an

undue hardship to his mother, “mainly due to the fact that the statutory minimum

sentence that I must enter today will . . . almost guarantee a sentence that will result in

you being released sometime after your ability to care for your mom any longer.” Tr. at

268. A trial court is not required to find that incarceration will result in undue hardship to

a defendant’s dependents. Benefield v. State, 904 N.E.2d 239, 247 (Ind. Ct. App. 2009),

trans. denied.        Given that the trial court did not overlook this proffered mitigating

circumstance, we cannot say the trial court abused its discretion in failing to identify it as

such, especially given its reasoning.

         Jones also argues the trial court improperly relied upon his position of trust with

his daughters as an aggravating circumstance because said position is an element of

         2
            The sentencing court stated that “You do, of course, have the two prior criminal convictions that the [trial
court] can use as aggravating factors as well as the position of trust you had with your children.” Transcript at 267.
Jones argues that the trial court improperly relied upon the victims’ ages as aggravating factors because they
constitute elements of the crimes of which he was convicted. Jones correctly points out that when the age of the
victim constitutes a material element of the crime, the trial court may not identify the victim’s age as an aggravating
factor for the purposes of sentencing. Johnson v. State, 845 N.E.2d 147, 151 (Ind. Ct. App. 2006), trans. denied.
However, the record is devoid of any indication that the trial court in fact relied on the victims’ ages as an
aggravating factor and Jones’s argument on this point is irrelevant.

                                                           7
incest, which, Jones suggests, is the basis for the child molestation charges. Jones does

not point us to any applicable legal authority to support his argument. See Ind. Appellate

Rule 46(A)(8)(a). It is well-settled that being in a position of trust with the victim is a

valid aggravating circumstance to be identified by the sentencing court. Bacher v. State,

722 N.E.2d 799, 802 (Ind. 2000). The trial court’s finding is no less valid simply because

Jones is required by statute to be the victims’ biological father for the purposes of being

convicted of incest. Having a biological relationship is not necessarily co-extensive with

being in a position of trust. The trial court properly relied on Jones’s position of trust to

his daughters as an aggravating circumstance.

       As to the trial court’s reliance on Jones’s criminal history as an aggravating

circumstance, Jones has two prior criminal convictions: battery and operating while

intoxicated and endangering a person, both Class A misdemeanors. Criminal history is a

valid aggravating circumstance. Atwood v. State, 905 N.E.2d 479, 488 (Ind. Ct. App.

2009), trans. denied. Our supreme court has stated that “a criminal history comprised of

a single, nonviolent misdemeanor is not a significant aggravator in the context of a

sentence for murder.” Wooley v. State, 716 N.E.2d 919, 929 (Ind. 1999). However, that

notion does not apply to the case at bar.           Jones has two prior convictions of

misdemeanors, and unlike the defendant in Wooley, Jones’s misdemeanor battery

conviction is a violent crime.

       To impose consecutive sentences, the trial court was required to identify and

explain at least one aggravating circumstance. See Owens, 916 N.E.2d at 917. Here, the

trial court sufficiently identified and explained two valid aggravating circumstances:

Jones’s position of trust with respect to the victims and his prior criminal history.
                                             8
Moreover, “[w]hether the counts involve one or multiple victims is highly relevant to the

decision to impose consecutive sentences . . . .” Cardwell v. State, 895 N.E.2d 1219,

1225 (Ind. 2008). As such, the trial court did not abuse its discretion in imposing

consecutive sentences.

       Last, Jones points out a misstatement of the law made by the trial court during

sentencing regarding the minimum non-suspendible sentence it was required to impose

for the child molesting convictions. The trial court stated, “I believe that the law requires

in regards to a mandatory sentence in 35-50-2-2 . . . that the Court may suspend only that

part of the sentence that is in excess of thirty years.” Tr. at 262. The trial court was

referring to Indiana Code section 35-50-2-2(b)(4), which provides that “the court may

suspend only that part of the sentence that is in excess of the minimum sentence” for

Class A felony child molesting. In fact, the applicable minimum sentence for said crime

is twenty years, whereas the advisory sentence is thirty years. Thus, Jones correctly

points out that the trial court did misstate the applicable law.

       However, after incorrectly stating that the minimum non-suspendible sentence for

child molesting is thirty years, the trial court asked both parties if they agreed with this

statement. Both answered in the affirmative. See id. Thus, any error in this regard was

invited. “A party may not invite error, then later argue that the error supports reversal,

because error invited by the complaining party is not reversible error.” Hape v. State,

903 N.E.2d 977, 997 (Ind. Ct. App. 2009), trans. denied. Moreover, we have already

held that the trial court did not abuse its discretion in imposing forty-year consecutive

sentences for the child molesting convictions. Even if the trial court had announced the


                                               9
correct minimum non-suspendible sentence, there is nothing in the record that leads us to

believe the trial court would have imposed on Jones a different sentence.



                                  III. Inappropriate Sentence

                                   A. Standard of Review

       This court has authority to revise a sentence “if, after due consideration of the trial

court’s decision, the Court finds that the sentence is inappropriate in light of the nature of

the offense and the character of the offender.” Ind. Appellate Rule 7(B). In making this

determination, we may look to any factors appearing in the record. Roney v. State, 872

N.E.2d 192, 206 (Ind. Ct. App. 2007), trans. denied. Nevertheless, the defendant bears

the burden to persuade this court that his or her sentence is inappropriate. Childress v.

State, 848 N.E.2d 1073, 1080 (Ind. 2006).           “[W]hether we regard a sentence as

appropriate at the end of the day turns on our sense of the culpability of the defendant, the

severity of the crime, the damage done to others, and myriad other factors that come to

light in a given case.” Cardwell, 895 N.E.2d at 1224.

                     B. Nature of Offense and Character of Offender

       Jones appears to take issue only with his sentences for child molesting. For each

Class A felony conviction, Jones may be imprisoned for twenty to fifty years, with the

advisory sentence being thirty years. Ind. Code § 35-50-2-4. Jones was ordered to serve

two consecutive forty-year terms for the child molesting convictions, with thirty years

executed and ten years suspended.         Jones, therefore, was not given the maximum

sentence for either conviction.


                                              10
       The record indicates that the trial court enhanced Jones’s sentences on his Class A

felony convictions due, in large part, to his position of trust to the victims. The severity

of the crimes committed by Jones is of particular importance when taking into account

the way in which they were carried out, his relationship to the victims, and the repetition

of the behavior. Jones carried out these crimes while exercising parenting time with his

daughters – a privilege afforded to him as their father. He used that precious time to

violate his daughters sexually and manipulate them mentally in unthinkable ways.

Moreover, Jones did not molest each of his daughters on just one occasion. The record

indicates that he sexually violated M.J. on at least two separate occasions, and acted in a

similar manner with E.J. on at least five separate occasions.

       When the same offense is committed against two victims, enhanced and

consecutive sentences seem necessary to vindicate that fact. Upton v. State, 904 N.E.2d

700, 703 (Ind. Ct. App. 2009), trans. denied. We also acknowledge our position that

“crimes against children are particularly contemptible.” McClendon v. State, 910 N.E.2d

826, 837 (Ind. Ct. App. 2009) (quoting Walker v. State, 747 N.E.2d 536, 538 (Ind.

2011)), trans. denied. Jones’s crimes were committed against two children, his daughters

E.J. and M.J., and were of the exact same nature. For those additional reasons, we cannot

say that Jones’s sentence is inappropriate in light of the nature of the offenses.

       As to the character of the offender, Jones points out that besides two prior

unrelated misdemeanor convictions, he has no criminal history and has otherwise lived a

legally and morally commendable lifestyle. He further suggests we take into account that

the crimes were unique to a single instant in time where stress was high and

circumstances of his life were out of the ordinary and therefore this conduct is not likely
                                             11
to be repeated.     We are not persuaded.      The extended and repeated nature of the

molestations belies his claim to have been living a largely law-abiding and moral life and

to have committed an act unique to a single point in time. He has been convicted of a

violent offense against a person. Taking that into consideration, Jones’s prior criminal

history, however minimal, does not persuade us that his sentence in inappropriate in light

of his character.

       For these reasons, Jones’s sentence is not inappropriate in light of the nature of his

offenses and character.

                                        Conclusion

       Sufficient evidence supports Jones’s convictions for child molesting and incest;

the trial court did not abuse its discretion in arriving at Jones’s sentence; and Jones’s

sentence is not inappropriate in light of the nature of his offenses and his character. We

therefore affirm the convictions and sentence.

       Affirmed.

BARNES, J., and BRADFORD, J., concur.




                                             12